        Case 3:20-cr-00065-DCG Document 147 Filed 06/27/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

UNITED STATES OF AMERICA,                      §
                                               §
              Plaintiff,                       §
                                               §
v.                                             §     CRIMINAL NO. EP-20-CR-00065-DCG
                                               §
TRAVIS WAYNE VAVRA,                            §
                                               §
              Defendant.                       §


                GOVERNMENT'S MOTION TO EXCLUDE TESTIMONY

       The United States of America, by through its undersigned counsel, respectfully requests

that the Court exclude the testimony of Nathan Sauceda in the trial against the Defendant Travis

Wayne Vavra because the testimony is irrelevant under Federal Rule of Evidence 401.

       The Defendant Travis Wayne Vavra’s trial began on June 21, 2021. The Government called

several witnesses, including Aaron McDaniel before resting its case-in-chief on Wednesday, June

23, 2021. Aaron McDaniel testified that the Defendant molested him. The Court allowed the

testimony under Federal Rule of Evidence 414. The Defendant has indicated that he will also be

presenting several witnesses, and trial is set to resume on Monday, June 28, 2021.

       When the Government rested on June 23, 2021, the Defendant filed his Second Amended

Witness List, where the Defendant listed Nathan Sauceda as a witness. ECF No. 144. The FBI

interviewed Nathan Sauceda in March of 2020. Ex. 1. During that interview, Sauceda stated that

he was Aaron McDaniel’s friend and that he would travel on the Defendant’s truck with the

Defendant and Aaron several times when he and Aaron were in the sixth grade. Id. at 2. Sauceda

stated that the Defendant told Sauceda that Aaron had accused the Defendant of molesting Aaron



                                               1
         Case 3:20-cr-00065-DCG Document 147 Filed 06/27/21 Page 2 of 6




but stated that he did not know whether this was true or not. Id. at 2. In fact, Sauceda stated that

he and Aaron never discussed the Defendant touching or molesting Aaron. Id. Although he

admitted he did not know whether Aaron’s allegation was true, Sauceda stated that he did not

believe that it was true and proceeded to provide his opinion regarding why he did not believe

Aaron’s allegation was true. Id.

       Sauceda also stated that the Defendant never did anything to make him feel uncomfortable

and stated that he traveled with the Defendant alone on his truck on one occasion when he was

approximately sixteen years old. Id. at 3.

        Sauceda also remembered the Defendant gaining custody of R.S. when R.S. was

approximately nine years old or younger. Id. Sauceda told the FBI that the Defendant spoiled R.S.

like he used to spoil Aaron. Id. at 3-4. Sauceda further stated that he felt like he had to be friendly

with R.S., and Aaron and Sauceda would include R.S. by sometimes playing video games or

football with him. Id. Sauceda also stated that he would stay at the hotel with the Defendant, Aaron,

and Nathan and on one occasion R.S. was there as well. Id. at 4.

       Sauceda provided that the Defendant would always limit the passengers to two other people

on the truck, so if Sauceda wanted to travel on the truck it would have to be with R.S. Sauceda did

not travel with Aaron on the truck with the Defendant after R.S. began to travel on the truck with

the Defendant. Id. at 5. Sauceda also stated that R.S. liked being on the truck with the Defendant

and that the Defendant played a voicemail from R.S. for Sauceda once where R.S. was crying

because he could not go on the truck with the Defendant. Id. at 5. Finally, Sauceda told the FBI

that he did not believe the Defendant’s relationship with R.S. was strange and that he never

witnessed anything between the Defendant and R.S. that would concern him.




                                                  2
         Case 3:20-cr-00065-DCG Document 147 Filed 06/27/21 Page 3 of 6




       Federal Rule of Evidence 401 provides that evidence is relevant if: “(a) it has a tendency

to make a fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action. Here, Sauceda’s testimony regarding his relationships with

the R.S., Aaron, and the Defendant is irrelevant.

       First, regarding R.S., R.S. testified that the Defendant sexually abused him when he was

alone on the truck with the Defendant, except on one occasion when his mother and sister were

also present on the truck. R.S. also testified that he was sexually assaulted when he was alone at

the hotel with the Defendant. Therefore, the fact that Sauceda never witnessed anything unusual

occur between the Defendant and R.S. does not have any tendency to make the fact that the

Defendant sexually abused R.S. outside of Sauceda’s presence any more or less probable than

without such testimony.

       Second, Sauceda’s testimony regarding his relationship with Aaron is also irrelevant.

Aaron testified that the Defendant sexually assaulted him on one occasion when he was on the

truck alone with the Defendant. Nobody besides the Defendant and Aaron were present on that

occasion. Moreover, during his interview, Sauceda told the FBI that he did not know whether

Aaron’s allegation against the Defendant was true but believed that it was not true. Sauceda’s

opinion regarding whether the Defendant molested Aaron when Sauceda was not present is not

relevant. This testimony does not have any tendency to make the fact that the Defendant molested

Aaron outside of Sauceda’s presence any more or less probable than without such testimony.

       Finally, Sauceda’s relationship with the Defendant and his anticipated testimony that the

Defendant did not ever make him feel uncomfortable when he traveled with the Defendant on the

truck, or otherwise, is also irrelevant. The Federal Rules of Evidence specifically provide that

previous instances of child molestation can be introduced during a trial where a Defendant is



                                                3
         Case 3:20-cr-00065-DCG Document 147 Filed 06/27/21 Page 4 of 6




accused of child molestation. Fed. R. Evid. 414. But the converse is not true. The Federal Rules of

Evidence do not provide for testimony of all the instances in which a defendant does not molest

another child with whom he has contact. Evidence of other acts is generally prohibited under Fed.

R. Evid. 404(b). The fact that the Defendant did nothing to make Sauceda feel uncomfortable when

he traveled with the Defendant does not have any tendency to make the fact that the Defendant

molested R.S., Aaron, or Nathan any more or less probable than without such testimony.

       Consequently, Sauceda’s anticipated testimony is irrelevant to the allegation in the

Superseding Indictment charging that the Defendant transported R.S. with the intent that R.S.

engage in unlawful sexual activity in violation of 18 U.S.C. § 2423 and should be excluded.


                                             Respectfully submitted,

                                             ASHLEY C. HOFF
                                             UNITED STATES ATTORNEY


                                      BY:    ___/s/_________________________________
                                             SARAH VALENZUELA
                                             Assistant U.S. Attorney
                                             Texas Bar #24089261
                                             700 E. San Antonio, Suite 200
                                             El Paso, Texas 79901
                                             (915) 534-6884




                                                4
         Case 3:20-cr-00065-DCG Document 147 Filed 06/27/21 Page 5 of 6




                                CERTIFICATE OF SERVICE

        I hereby certify that on June 27, 2021, a true and correct copy of the foregoing instrument
was electronically filed with the Clerk of the Court using the CM/ECF System which will transmit
notification of such filing to the attorney of record for Defendant.

                                             _______/s/_____________________________
                                             SARAH VALENZUELA
                                             Assistant U.S. Attorney




                                                5
        Case 3:20-cr-00065-DCG Document 147 Filed 06/27/21 Page 6 of 6




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

UNITED STATES OF AMERICA,                    §
                                             §
              Plaintiff,                     §
                                             §
v.                                           §     CRIMINAL NO. EP-20-CR-00065-DCG
                                             §
TRAVIS WAYNE VAVRA,                          §
                                             §
              Defendant.                     §

 ORDER GRANTING THE GOVERNMENT’S MOTION TO EXCLUDE TESTIMONY

       On this date came on to be considered the Government's Motion Exclude Testimony in the

above-entitled and numbered cause, and the Court having considered the same, is of the opinion

that said Motion should be GRANTED.

        IT IS THEREFORE ORDERED that the Government’s Motion to Exclude Testimony is

 HEREBY GRANTED.

        IT IS FURTHER ORDERED that the testimony of Nathan Sauceda is excluded.




                                           HONORABLE DAVID C. GUADERRAMA
                                           UNITED STATES DISTRICT JUDGE




                                              6
